                     1   RICHARD L. PEEL, ESQ.
                         Nevada Bar No. 4359
                     2   ERIC B. ZIMBELMAN, ESQ.
                         Nevada Bar No. 9407
                     3   PEEL BRIMLEY LLP
                         3333 E. Serene Avenue, Suite 200
                     4   Henderson, Nevada 89074-6571
                         Telephone: (702) 990-7272
                     5   Facsimile: (702) 990-7273
                         rpeel@peelbrimley.com
                     6   ezimbelman@peelbrimley.com
                         Attorneys for Plaint(ff
                     7   BRAHMA GROUP, INC
                     8
                     9                             UNITED STATES DISTRICT COURT

                    10                                      DISTRICT OF NEVADA

             !"l
                    11   BRAHMA GROUP, INC., a Nevada               CASE NO.: 2:18-CV-01747-RFB-EJY
     0       t-
     0       N
      N..,,.t-;-         corporation,
        • t-
             0      12
      �00\
i::.. C/l 0\ 0\
..l � 00 ,-._
                                              Plaintiff,
  <g
..l
, �   _,Q
                    13   vs.
             t-
��<---                                                              STIPULATION AND ORDER TO EXTEND
:§<z
..l >- G X          14
        �                TONOPAH SOLAR ENERGY, LLC, a               RESPONSE AND REPLY DEADLINES TO
""w
Sz      2�•              Delaware limited liability company; DOES
..l � ��            15   I through X; and ROE CORPORATIONS I        MOTION TO INTERVENE [ECF 56]
W 1Z i:,:: N
wWwt-
�U) Q I                  through X,
   wz�
    Wa,
                    16
   !"l ::i:: ,-._
   !"l       N                                Defendants.
   !"l
   !"l
             0
             t-
                    17

                    18   TONOPAH SOLAR ENERGY, LLC a
                         Delaware limited liability company; DOES
                    19   I through X; and ROE CORPORATIONS I
                         through X,
                    20
                                             Counterclaimant,
                    21
                         vs.
                    22
                         BRAHMA GROUP, INC., a Nevada
                    23   corporation

                    24                       Counter-Defendant.

                    25
                         Ill
                    26
                         III
                    27
                         III
                    28
18




 UNITED STATES MAGISTRATE JUDGE
